Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 3/26/2020.
Claims 1-18, 31, and 46 are pending.
Claims 19-30, 32-45, 47-67 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 10-13 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.

Claim 10 recites the limitation “determining that a demodulation scheme used for the communication from the base station is a Demodulation Reference Signal, DMRS; and in response, determining the mapping between the one or more SCCE and the corresponding SREG based on that fact” in line 1.  It is unclear what is “that fact” is referred to. Thus, the claim is indefinite. 
For the purpose of examination, examiner will interpret the claims as best understood.
	Claims 11-13 are also rejected since they are depended on their rejected claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7, 10, 15-18, 31, and 46 are rejected under 35 U.S.C. 103 unpatentable over Bagheri et al. (US 2018/0359733) in view of BYUN et al. (US 2018/0206266).

Regarding claim 1, Bagheri discloses a method implemented in a User Equipment [¶ ; a method for UE 110], UE, comprising: 
receiving a communication from a base station [¶¶ 27, 29, 76, 110; receiving a higher layer message/communication from a base station];
determining a mapping between one or more Short Control Channel Elements, SCCEs, and corresponding Short Resource Element Groups, SREGs, for the communication from the base station [¶¶ 57, 66; determining the mapping of control resources based on the presence of the PBCH; wherein the mapping of control resources can be "sREGs to sCCE mapping" and/or "sCCE to sPDCCH aggregation mapping" for the communication from the base station]; and 
processing the communication from the base station based on the mapping between the one or more SCCE and the corresponding SREG for the communication from the base station [¶¶ 47, 85, 87, 101, 111; using the mapping to map control information to control resource REs used for transmission of the control channel].
processing the communication from the base station based on the mapping between the one or more SCCE and the corresponding SREG for the communication from the base station.
However, BYUN discloses processing the communication from the base station based on the mapping between the one or more SCCE and the corresponding SREG for the communication from the base station [¶¶ 110, 114, 124; sTTI transmission using the cell specific reference signal (CRS) or the demodulation-reference signal (DM-RS)].   
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “processing the communication from the base station based on the mapping between the one or more SCCE and the corresponding SREG for the communication from the base station” as taught by BYUN in the system of Bagheri, so that it would disposing a radio resource structure for satisfying lower latency by controlling a short TTI subdivided from the existing TTI [see BYUN; ¶ 6].

Regarding claim 2, the combined system of Bagheri and BYUN discloses the method of claim 1.
Bagheri further discloses wherein determining the mapping between the one or more SCCE and the corresponding SREG comprises: determining the mapping between the one or more SCCE and the corresponding SREG based on a demodulation scheme used for the communication from the base station [¶ 66; CRS-based/DMRS sPDCCH with AL=4 can be used in sTTI 4 over two symbols].
BYUN also discloses wherein determining the mapping between the one or more SCCE and the corresponding SREG comprises: determining the mapping between the one or more SCCE and the corresponding SREG based on a demodulation scheme used for the communication from the base station [¶¶ 66, 106-110; determining by arranging a short resource element group (sREG) for configuring a short CCE ( sCCE) sREG  based on CRS-based/DMRS sPDCCH].

Regarding claim 3, the combined system of Bagheri and BYUN discloses the method of claim 2.
Bagheri further discloses wherein determining the mapping between the one or more SCCE and the corresponding SREG comprises: determining that the demodulation scheme used for the communication from the base station is a Cell Specific Reference Signal, CRS [¶ 66; CRS-based/DMRS sPDCCH with AL=4 can be used in sTTI 4 over two symbols (e.g. a distributed CRS-based/DMRS-based sPDCCH candidate 1620 can span a width of a single sRBG)]; and 
BYUN further discloses in response, determining the mapping between the one or more SCCE and the corresponding SREG to achieve high frequency diversity [¶¶ 107, 110; configuring the sCCE so that the sREG can be arranged to maximize time and frequency diversity].

Regarding claim 4, the combined system of Bagheri and BYUN discloses the method of claim 3.
BYUN further discloses wherein determining the mapping between the one or more SCCE and the corresponding SREG to achieve the high frequency diversity comprises determining the SREG corresponding to the SCCE as selected in a distributed manner along a Short Physical Downlink Control Channel, SPDCCH, Resource Block, RB, set as well as only from 1 Orthogonal Frequency Division Multiplexing, OFDM, symbol [¶¶ 109, 122, 129-130; the sREG may be arranged on the same symbol as the sRB in a distributed manner to obtain a frequency diversity gain].

Regarding claim 7, the combined system of Bagheri and BYUN discloses the method of claim 3.
 Bagheri further discloses wherein NSREG/SCCE is 4 for a CRS-based SPDCCH where NsREG/sCCE is the number of SREGs per SCCE [¶¶ 52, 55-56; due to presence of CRS in an sTTI and/or DMRS, in control resources, having a fixed number of sREGs per sCCE could lead to a variable number of REs available for control transmission; wherein the number of sREGs per sCCE can be fixed, such as 3 sREGs or 4 sREGs].

Regarding claim 10, the combined system of Bagheri and BYUN discloses the method of claim 2.
Bagheri further discloses wherein determining the mapping between the one or more SCCE and the corresponding SREG comprises: determining that a demodulation scheme used for the communication from the base station is a Demodulation Reference Signal, DMRS [¶¶ 62, 66; CRS-based/DMRS sPDCCH with AL=4 can be used in sTTI 4 over two symbols (e.g. a distributed CRS-based/DMRS-based sPDCCH candidate 1620 can span a width of a single sRBG); see Fig. 12, DMRS-based sPDCCH with 3 sREGs per sCCE]; and
 in response, determining the mapping between the one or more SCCE and the corresponding SREG based on that fact [¶ 62; each composed of 1 RB, per sCCE, the example sCCE structure 1200 can be possible in a 2-symbol sTTI for a DMRS-based sPDCCH].

Regarding claim 15, the combined system of Bagheri and BYUN discloses the method of claim 1.
Bagheri further discloses wherein receiving the communication from the base station comprises receiving the communication from the base station on an sPDCCH [Fig. 15, ¶¶ 66, 73-74; the RS-based/DMRS sPDCCH with AL=4 can be used in sTTI 4 over two symbols, assuming 36 REs/sCCE].

Regarding claims 16-18, the claims recite a User Equipment, UE, configured to communicate with a base station, the UE comprising a radio interface and processing circuitry (Fig. 21, ¶ 105; UE 110 comprising controller 2120, a transceiver 2170) configured to perform the method of the UE recited as in claims 1-3 respectively; therefore, claims 16-18 are rejected along the same rationale that rejected in claims 1-3 respectively.

Regarding claim 46, Bagheri discloses a base station configured to communicate with a User Equipment, UE, the base station comprising a radio interface and processing circuitry [Fig. 21, ¶ 105; network entity 120 comprising controller 2120, a transceiver 2170] configured to: 
determine a mapping between one or more short Control Channel Elements, SCCEs, and corresponding short Resource Element Groups, SREGs, for a communication to the UE [¶¶ 57, 66; determine the mapping of control resources based on the presence of the PBCH; wherein the mapping of control resources can be "sREGs to sCCE mapping" and/or "sCCE to sPDCCH aggregation mapping" for the communication from the base station]; and 
transmit the communication to the UE based on the mapping between the one or more SCCE and the corresponding SREG [¶¶ 47, 85, 87, 101, 111; using the mapping to map control information to control resource REs used for transmission of the control channel].
Bagheri disclose all aspects of claim invention set forth above, but does not clearly disclose transmit the communication to the UE based on the mapping between the one or more SCCE and the corresponding SREG.
However, BYUN discloses transmit the communication to the UE based on the mapping between the one or more SCCE and the corresponding SREG [¶¶ 110, 114, 124; sTTI transmission using the cell specific reference signal (CRS) or the demodulation-reference signal (DM-RS)].   
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “transmit the communication to the UE based on the mapping between the one or more SCCE and the corresponding SREG” as taught by BYUN in the system of Bagheri, so that it would disposing a radio resource structure for satisfying lower latency by controlling a short TTI subdivided from the existing TTI [see BYUN; ¶ 6].

Regarding claim 31, the claim recites a method of a base station to perform the method of the base station recited as in claims 46; therefore, claim 31 rejected along the same rationale that rejected in claim 46.

Allowable Subject Matter
Claims 5-6, 8-9, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, Harrison et al. (US 2020/0389255) and HOSSEINI et al. (US 2018/0324769) are also considered as relevant prior arts for rejection of in claims 1, 16, 31 and 46 for limitation “determining a mapping between one or more Short Control Channel Elements, SCCEs, and corresponding Short Resource Element Groups, SREGs, for the communication from the base station”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469